Citation Nr: 1025731	
Decision Date: 07/09/10    Archive Date: 07/19/10

DOCKET NO.  06-07 056A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California



THE ISSUE

Whether new and material evidence has been received to reopen a 
claim of service connection for peptic ulcer disease.



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs (CDVA)



ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from October 
1951 to August 1954.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from an April 2004 rating 
decision of the Los Angeles, California Department of Veterans 
Affairs (VA) Regional Office (RO).  In December 2007 and in 
January 2010, the case was remanded to satisfy notice 
requirements.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if any action on his part is 
required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002) and the 
regulations implementing it apply in the instant case.  While the 
notice provisions of the VCAA appear to be satisfied, the Board 
is of the opinion that further development of the record is 
required to comply with VA's duty to assist the Veteran in the 
development of the facts pertinent to his claim.  See 38 C.F.R. 
§ 3.159 (2009).

This case was previously before the Board in January 2010 when it 
was noted that in October 2009, the Veteran's representative 
(CDVA) was invited to submit additional argument on the Veteran's 
behalf, and in response requested that the Veteran's claims file 
be forwarded to the Los Angeles RO so that CDVA could review it 
and prepare an updated VA Form 646, Statement of Accredited 
Representative in Appealed Case.  See November 2009 letter from 
CDVA.  Accordingly, in its January 2010 remand the Board included 
the following instructions (emphasis added):

If [the Veteran's claim] remains denied, the RO should 
issue an appropriate supplemental statement of the 
case and afford the Veteran and his representative the 
opportunity to respond.  This includes forwarding 
the claims file to CDVA to afford them the 
opportunity to review the record and submit an 
updated VA Form 646 on the Veteran's behalf.  
Thereafter, the case should be returned to the Board, 
if in order, for further review.

A close review of the record shows that, following the completion 
of remand development in April 2010, CDVA was not afforded 
opportunity to submit additional argument, and the Veteran's 
claims file was not forwarded to CDVA for their review (as the 
Board had instructed).  

Consequently, while the Board regrets continued delay in this 
case, it has no recourse but to again remand the case to the RO 
for compliance with remand instructions.  A remand by the Board 
confers on the appellant, as a matter of law, the right to 
compliance with remand orders.  Stegall v. West, 11 Vet. App. 268 
(1998).

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

The RO must (as the Board's previous 
remand instructed) forward the Veteran's 
claims file to CDVA to afford them the 
opportunity to review the record and submit 
an updated VA Form 646 on the Veteran's 
behalf.  Thereafter, the case should be 
returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

